department of the treasur internal_revenue_service washington d c tax exempt and creme jun uniform issue list ro tep ‘n-t se t legend taxpayera taxpayerb taxpayerc taxpayerd companyg companyh state amount j trust t subtrust u ira x section z dear ee wk ee e nak kk kkk aaak kak kkk this is in response to the date request for a letter_ruling under sec_401 of the internal_revenue_code code submitted on your behalf by your authorized representative as supplemented by correspondence dated date date and date the request for letter rulings is based on the following facts and representations taxpayer a whose date of birth was died on at age not having attained her required_beginning_date as that term is defined in code sec_401 as of her date of death taxpayer a was the owner of ira x maintained with company g with an approximate value of amount j on taxpayer a signed and adopted trust t article ft of trust t provides for the creation of subtrust u for the benefit of her three children taxpayer b taxpayer c and taxpayer d page taxpayer c's date of birth was taxpayer c is older than taxpayers b and d company h is the trustee of trust t the provisions of trust t as amended on and provide in relevant part that subtrust u became irrevocable upon the death of taxpayer a and that trust t is intended to be the beneficiary of an individual_retirement_arrangement ira x maintained by taxpayer a taxpayer a executed a beneficiary designation form on naming trust t as the sole beneficiary of her ira xx article dtedollar_figure of trust t provides in summary that after the death of taxpayer a trustee shall subject_to the provisions of section dte distribute the rest of the divisible trust estate to the trusts established herein article ftdollar_figure of trust t provides that the trustee shall divide the trust estate into equal shares and distribute his or her share to the beneficiary upon taxpayer a’s death taxpayers b c and d have continuously been the beneficiaries of trust t from the death of taxpayer a through the current date and each was alive as of the date of this ruling_request as supplemented according to section z of state law the funds within an individual_retirement_account are listed as being exempt from creditors of the estate therefore pursuant to state law there are no beneficiaries under trust t that are not identifiable and that are not eligible_individual designated beneficiaries as that term is defined in sec_1 a -4 of the final regulations questions and answer sec_3 and on company h the trustee of trust t signed a consent form with respect to the ira x account to permit the ira x account balance to be distributed directly to the three beneficiaries of trust t in equal shares in lieu of distributing ira x to trust t followed by distributing the proceeds to the three beneficiaries in equal shares according to the terms of its associated subtrust u this consent was executed to avoid unnecessary administration and expense your authorized representative has asserted on your behalf that such action is consistent with the laws of state your authorized representative has asserted that trust t and its associated subtrust u is valid under the laws of state provided with a copy of trust t and of the related beneficiary designations prior to october of the calendar_year following the calendar_year of the death of taxpayer a he has also asserted that company g as the ira x administrator was the trustee of trust t intends to subdivide ira x into three sub-iras by means of a series of trustee-to-trustee transfers each posthumously created sub-ira is to be titled in the name of taxpayer a deceased for the benefit of each distinct beneficiary and minimum required distributions for each sub-ira will be determined on the basis of the age of the oldest beneficiary each sub-ira will then be held individually as beneficiary by a separate one of the three beneficiaries outside of trust t based on the above facts and representations you through your authorized representative request the following ruling that ira x may be subdivided into three sub-iras such that each sub-ira will be created and held individually by a separate beneficiary in the name of taxpayer a deceased for the benefit of such beneficiary and with minimum required distributions under sec_401 of the code for each sub-ira being determined on the basis of the age and life expectancy of the oldest beneficiary taxpayer c with respect to your ruling_request code sec_408 of the code provides that under regulations prescribed by the secretary rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit the ira trust is maintained pages sec_401 of the code provides in general that a_trust will not be considered qualified unless the plan provides that the entire_interest of each employee - i will be distributed to such employee not later than the required_beginning_date or ii will be distributed beginning not later than the required_beginning_date over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary sec_401 of the code provides in general that if a plan participant ira holder dies before the distribution of his interest has begun in accordance with subparagraph a ii prior to his required_beginning_date then his entire_interest must be distributed within years of his death sec_401 of the code provides in general that if any portion of the interest of a deceased plan participant ira holder is payable to or for the benefit of a designated_beneficiary such portion will be distributed beginning not later than year after the date of the deceased's death or a later date as prescribed by the secretary under regulations in accordance with regulations over the life of the designated_beneficiary or a period not extending beyond the life expectancy of the beneficiary sec_401 of the code provides in relevant part that the term required_beginning_date means april of the calendar_year following the calendar_year in which the employee ira holder attains age with respect to your ruling_request final income_tax regulations under code sec_401 and sec_408 were published in the federal_register pincite federal_register date and in the internal_revenue_bulletin pincite r b date the preamble to the final regulations in relevant part provide that the regulations apply for determining required minimum distributions for calendar years beginning on or after date for determining required distributions for calendar_year taxpayers may rely on the proposed_regulations the proposed_regulations or the final regulations sec_1_401_a_9_-5 of the final regulations q a-5 b provides in general that if an employee dies before his required_beginning_date in order to satisfy the requirements of code sec_401 iii or iv the applicable distribution period for calendar years after the calendar_year containing the employee's date of death is determined in accordance with paragraph c of this a-5 sec_1_401_a_9_-3 of the final regulations q a-3 a provides in general that with respect to the life expectancy exception to the 5-year rule described in code sec_401 distributions are required to begin to a nonspouse beneficiary on or before the end of the calendar_year immediately following the calendar_year in which the employee died sec_1_401_a_9_-5 of the final regulations q a- c provides in general that with respect to a nonspouse beneficiary the applicable distribution period measured by the beneficiary's remaining life expectancy is determined using the beneficiary's age as of the beneficiary's birthday in the calendar_year immediately following the calendar_year of the employee's death in subsequent calendar years the applicable distribution period is reduced by one for each calendar_year that has elapsed after the calendar_year immediately following the calendar_year of the employee's death sec_1_401_a_9_-4 of the final regulations q a-4 provides in relevant part that in order to be a designated_beneficiary an individual must be a beneficiary as of the date of the employee's or ira holder's death generally an employee's designated_beneficiary will be determined based page on the beneficiaries designated as of the date of death who remain beneficiaries as of september of the calendar_year following the calendar_year of death sec_1_401_a_9_-4 of the final regulations q a-3 provides that only individuals may be designated beneficiaries for purposes of sec_401 a person who is not an individual such as the employee's estate may not be a designated_beneficiary however q a-5 of sec_1_401_a_9_-4 provides that beneficiaries of a_trust with respect to the trust's interest in an employee's benefit may be treated as designated beneficiaries if the following requirements are met the trust is valid under state law or would be but for the fact that there is no corpus the trust is irrevocable or the trust contains language to the effect it becomes irrevocable upon the death of the employee the beneficiaries of the trust who are beneficiaries with respect to the trust's interest in the employee's benefit are identifiable within the meaning of this section from the trust instrument the documentation described in a-6 of this section has been provided to the plan_administrator sec_1_401_a_9_-4 of the final regulations q a-6 b provides generally with respect to required minimum distributions after the death of the employee that documentation described therein must be provided by the trustee of the trust_beneficiary to the plan_administrator by october of the calendar_year following the calendar_year in which the employee died sec_1_401_a_9_-8 of the final regulations q a-2 a provides the separate_account rules with respect to defined contribution plans sec_1_401_a_9_-4 of the final regulations q a-5 c provides in relevant part that the separate_account rules under a-2 of sec_1_401_a_9_-8 are not available to beneficiaries of a_trust with respect to the trust's interest in the employee's benefit as noted above if distributions are made to a_trust even if the trust is a see-through trust within the meaning of q a-5 of sec_1_401_a_9_-4 of the final regulations the separate_account rules of a-2 of sec_1_401_a_9_-8 of the final regulations are not available to the beneficiaries of the trust thus in general each beneficiary of a_trust must receive minimum required distributions over the life expectancy of the eldest beneficiary with respect to the issue raised in this ruling_request of which trust t beneficiaries must be considered in determining who is the designated_beneficiary of ira x trust t effectively walls off ira x from being used to pay taxpayer a's creditors through provisions found in state statutes thus only the three children of taxpayer a must be considered for purposes of determining who is the designated_beneficiary of ira x furthermore although neither the code nor the regulations promulgated under code sec_401 preclude the posthumous division of ira x into three sub- iras or the distribution of such iras from a_trust to the trust's beneficiaries the regulations do preclude separate_account treatment for code sec_401 purposes where amounts pass through a_trust the distribution of ira x amounts are subject_to the terms of trust t and its associated subtrust u thus even though ira x will be divided into three sub-iras the life expectancy of the oldest beneficiary of all of the sub-iras taxpayer c is the life expectancy to be used to determine the code sec_401 minimum required distributions from each of the resulting sub-iras thus based on the specific facts and representations surrounding this ruling_request we conclude as follows that trust t and its associated subtrust u is a valid see-through trust as that concept exists under the final regulations promulgated under sec_401 a of the code in this case page that ira x may be subdivided into three sub-iras such that each sub-ira will be created and held individually by a separate beneficiary of trust t in the name of taxpayer a deceased for the benefit of such beneficiary and with minimum required distributions under sec_401 of the code for each sub-ira being determined on the basis of the age and life expectancy of the oldest beneficiary taxpayer c this ruling letter is based on the assumption that ira x and all sub-iras have met are meeting or will meet the requirements of code sec_408 at all times relevant thereto it also assumes that trust t and the creation of sub-iras as defined herein are valid under the laws of state as represented pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative this letter is directed only to the taxpayers that requested it and is based solely on the representations made with respect thereto sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact at either or please address all correspondence to se t ep ra t3 sincerely yours frances v sloan manager mployee plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
